DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koester (US 10,818,157) in view of Iseri (US 2016/0267772).
Regarding claim 13, Koester discloses a method comprising:
	detecting a first event (step 212, figure 5);
	responsive to detecting the first event, activating a first transceiver of a first device 12 (column 9, lines 25-39, steps 210, 212);
	responsive to activating the first transceiver, transmitting, using the first transceiver, a first inquiry in a first direction (col. 9, lines 25-39, figures 1A, 1B);
	receiving, by a second device 16, 14, the first inquiry via the first direction, the second device comprising an RFID readable chip (col. 4, line 64-col. 5, line 15, col. 9, lines 30-39);
	responsive to receiving the first inquiry, transmitting, using the RFID readable chip, a first reply data packet to the first device, the first reply data packet comprising an identification number associated with the second device (step 214, col. 9, lines 40-50);
	detecting a second event (steps 224, 228, col. 14, lines 9-23);
	responsive to detecting the second event, activating a third transceiver 54, 56, of a third device 20, 18;
	responsive to activating the third transceiver, transmitting, using the third transceiver, a second inquiry in a second direction (steps 232, 236);
	receiving, by the second device, the second inquiry via the second direction(col. 14, lines 8-22) ; and
	responsive to receiving the second inquiry, transmitting, using the RFID readable chip, a second reply data packet to the third device, the second reply data packet comprising the identification number associated with the second device (col. 14, lines 43-50).
	Koester does not clearly disclose the RFID readable chip comprising a second transceiver. It is old and well-known that an RFID readable chip comprising a transceiver. Iseri teaches the use of an RFID readable chip 130 comprising a transceiver 132. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the RFID readable chip comprising a second transceiver to the method of Koester as taught by Iseri for the purpose of effectively receiving an identification number associated with a device. 

Regarding claim 14, Koester (modified by Iseri) discloses all of the claimed subject matter as set forth above in the rejection of claim 13, and further discloses the detecting the first event comprising receiving at least one of an indication of motion at a first location (col. 4, lines 41-55) or an indication of a direction of motion at the first location from a first infrared sensor; at least one of the indication of motion at the first location or the indication of the direction of motion at the first location indicative of an entity entering a room (col. 4, lines 41-55, col. 5, lines 1-15); and the indication of motion at the second location indicative of the entity interacting with a dispense device 18 (col. 5, line 15-25), but does not disclose the detecting the second event comprising receiving an indication of motion at a second location from a second infrared sensor. Iseri teaches detecting an event comprising receiving an indication of motion at a location from an infrared sensor (paragraphs 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an infrared sensor to the method of Koester as taught by Iseri for the purpose of effectively providing an indication of motion at a second location in the detecting the second event. 
Regarding claim 15, Koester (modified by Iseri) discloses all of the claimed subject matter as set forth above in the rejection of claim 13, and further discloses the first inquiry received by the second transceiver (col. 4, line 64-col. 5, line 15, col. 9, lines 30-39); the second inquiry received by the second transceiver (col. 14, lines 8-22), but does not disclose the second transceiver activated by an accelerometer responsive to detecting movement of the second device. Iseri teaches the use of a transceiver activated by an accelerometer responsive to detecting movement of a device (p. 27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the second transceiver activated by an accelerometer responsive to detecting movement of the second device to the method of Koester as taught by Iseri for the purpose of effectively detecting movement of the second device.
Regarding claim 18, Koester discloses detecting a third event (step 250); responsive to detecting the third event, activating the first transceiver (col. 15, lines 5-10); responsive to activating the first transceiver, transmitting, using the first transceiver, a third inquiry in the first direction (col. 15, lines 5-10); receiving, by the second device 16, 14, the third inquiry via the first direction (figure 1A); and responsive to receiving the third inquiry, transmitting, using the second transceiver, a third reply data packet to the first device, the third reply data packet comprising the identification number associated with the second device (col. 9, lines 25-40), the detecting the third event comprising receiving at least one of an indication of motion at a first location (col. 4, lines 41-55) or an indication of a direction of motion at the first location from a first infrared sensor; and at least one of the indication of motion at the first location or the indication of the direction of motion at the first location indicative of an entity leaving a room (col. 4, lines 41-57, step 250).
Regarding claim 19, Koester (modified by Iseri) discloses all of the claimed subject matter as set forth above in the rejection of claim 13, and further discloses the detecting the first event comprising receiving at least one of a first indication of motion at a first location or a first indication of a first direction of motion at the first location (col. 5, lines 1-15); at least one of the first indication of motion at the first location or the first indication of the first direction of motion at the first location indicative of an entity entering a room (col. 5, lines 1-15); the detecting the second event comprising receiving at least one of a second indication of motion at the first location or a second indication of a second direction of motion at the first location (steps 222, 224); and at least one of the second indication of motion at the first location or the second indication of the second direction of motion at the first location indicative of the entity leaving the room (col. 5, lines 1-15), but does not disclose a first infrared sensor. Iseri teaches the use of infrared sensors (p. 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a first infrared sensor to the method of Koester as taught by Iseri for the purpose of effectively monitoring motion at a location.
Regarding claim 20, Koester discloses at least one of: the first reply data packet comprising a first counter value and the second reply data packet comprising a second counter value; or content of the first reply data packet the same as content of the second reply data packet (step 236). 

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koester and Iseri as applied to claim 13 above, and further in view of Kalliola (US 2007/0197229).
Regarding claims 16-17, Koester (modified by Iseri) discloses all of the claimed subject matter as set forth above in the rejection of claim 13, and further discloses generating a first message using the first device based upon the first reply data packet (step 220); transmitting the first message to a data processing station 29 (remote location in steps 218, 240); generating a second message using the third device based upon the second reply data packet (step 240), but does not disclose a first unidirectional antenna structure of the first device, a second unidirectional antenna structure of the third device (claim 16), a first omnidirectional antenna structure of the first device, a second omnidirectional antenna structure of the third device (claim 17). Kalliola teaches the use  unidirectional antenna structures and omnidirectional antenna structures (p. 59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a first unidirectional antenna structure of the first device, a second unidirectional antenna structure of the third device, a first omnidirectional antenna structure of the first device, a second omnidirectional antenna structure of the third device to the method of Koester (modified by Iseri) as taught by Kalliola for the purpose of effectively transmitting and receiving information. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art cited herein fails to disclose a system comprising a first device transmitting a first message to a data processing station, the first message comprising the first identification number and the second identification number and a third device transmitting a second message to the data processing station, the second message comprising the second identification number and the third identification number.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bolling, Freedman, Erickson, and Ulrich discloses entity monitoring systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                        Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
September 9, 2022